DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 1/26/2022 with the request for continued examination filed 2/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 
Claim Status
Claims 1-6 and 8-11 are pending.
Claim 7 is cancelled.
Claims 1 and 4 are currently amended.

Claim Objections
Claim 1 is objected to due to the following minor informality: the claim recites “valves” which include first, second, third, and fourth valves, but the claim reads strangely because the word “valves” is no longer clear as to which valves are being recited. The Examiner suggests amending “valves” (line 18) to read “a plurality of valves” and “the valves” (line 25) to read “the plurality of valves includes:”. The Examiner notes claims 2 and 3 should be amended consistent with claim 1.
Additionally, the phrase “and including a pressure gauge” (lines 13-14) should read: “wherein the pressure measuring part further includes a pressure gauge”.

Claim 4 is objected to due to the following minor informality: the claim recites “valves” which include first, second, third, and fourth valves, but the claim reads strangely because the word “valves” is no longer clear as to which valves are being recited. The Examiner suggests amending “valves” (line 19) to read “a plurality of valves” and “the valves” (line 27) to read “the plurality of valves includes:”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-11 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a first valve installed in one of the pressure-measuring pipelines between the branch point and the pressure gauge; a second valve installed in another of the pressure-measuring pipelines between the branch point and the pressure gauge; a third valve installed in one of the dummy pipelines between the branch point and the opposite terminal end; and a fourth valve installed in another of the dummy pipelines between the branch point and the opposite terminal end” is considered to be new matter. The instant disclosure (Fig. 1, as reproduced below) shows a first valve #94a, a second valve #94b, a third valve #97a, and a fourth valve #97b installed in their respective pipelines. However, Fig. 1 shows two branch points- one downward of valve #94a and one downward of valve #94b. The claim requires only one branch point, and the four relative positions of the four valves between a single branch point and either the pressure gauge or an opposite terminal end are not supported by the disclosure, as can be seen below. At best, using a single branch point, only two are supported- either first/third or second/fourth.

    PNG
    media_image1.png
    215
    505
    media_image1.png
    Greyscale

Additionally, the embodiment in Fig. 8 shows nine valves and nine branch points along with pressure gauges and two different “opposite terminal ends”, and thus does not support the limitation either.

Regarding claims 2-3, 5-6, and 8-11, the claims are rejected at least based upon their dependency to claim 1, whose defects they inherit.

Regarding claim 4, the limitation “a first valve installed in one of the two pressure-measuring pipelines between the branch point and the pressure gauge; a second valve installed in another of the two pressure-measuring pipelines between the branch point and the pressure gauge; a third valve installed in one of the two dummy pipelines between the branch point and the opposite terminal end; and a fourth valve installed in another of the two dummy pipelines between the branch point and the opposite terminal end” is considered to be new matter. The instant disclosure (Fig. 1, as reproduced below) shows a first valve #94a, a second valve #94b, a third valve #97a, and a fourth valve #97b installed in their respective pipelines. However, Fig. 1 shows two branch points- one downward of valve #94a and one downward of valve #94b. The claim requires only one branch point, and the four relative positions of the four valves between a single branch point and either the pressure gauge or an opposite terminal end are not supported by the disclosure, as can be seen below. At best, using a single branch point, only two are supported- either first/third or second/fourth.

    PNG
    media_image1.png
    215
    505
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-11 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the branch point” lacks proper antecedent basis and is unclear in light of the disclosure. Particularly, as discussed above, the claim establishes “a branch point of each of the pressure-measuring pipelines” (lines 20-21), but then recites “the branch point” four more times near the end of the claim such that “the branch point” is unclear. The Examiner suggests amending the claim to read: “wherein the pressure measuring part includes a plurality of branch points, wherein the plurality of branch points includes a first branch point and a second branch point, wherein a first branch point connects…, wherein a second branch point connects… “ for clarity.
Regarding claim 2, the limitation “wherein the controller is configured to, in the monitored processing space, open the valve provided” (lines 7-8) lacks proper antecedent basis, since claim 1 establishes more than one valve on each pipeline.
Regarding claims 3, 5-6, and 8-11, the claims are rejected at least based upon their dependency to claim 1.
Regarding claim 4, the limitation “wherein, in a monitored processing space of the two processing spaces where a pressure is monitored, the controller is configured to open the valve provided” (lines 35-36) lacks proper antecedent basis, since claim 1 establishes more than one valve on each pipeline.
Additionally, the limitation “the branch point” lacks proper antecedent basis and is unclear in light of the disclosure. Particularly, as discussed above, the claim establishes “a branch point of each of the pressure-measuring pipelines” (line 22), but then recites “the branch point” four more times near the end of the claim such that “the branch point” is unclear. The Examiner suggests amending the claim to read: “wherein the pressure measuring part includes a plurality of branch points, wherein the plurality of branch points includes a first branch point and a second branch point, wherein a first branch point connects…, wherein a second branch point connects… “ for clarity.

Response to Arguments
After further search and consideration, the Examiner has withdrawn the section 103 rejections of all claims in light of the recent amendments. All claims continue to be rejected, however, under sections 112(a) and 112(b) as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718